Citation Nr: 0410586
Decision Date: 04/23/04	Archive Date: 07/21/04
DOCKET NO. 03-14 536                        DATE APR 23 2004

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania

THE ISSUES

1. Entitlement to service connection for shin splints.

2. Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD).

3. Entitlement to an initial compensable evaluation for internal hemorrhoids.

4. Entitlement to an initial evaluation in excess of 10 percent for carpal tunnel syndrome of the right upper extremity.	

5. Entitlement to an initial evaluation in excess of 10 percent for carpal tunnel syndrome of the left upper extremity.

6. Entitlement to an initial compensable evaluation for perforation of the tympanic membrane of the right ear.



REPRESENTATION

Veteran represented by:

The American Legion

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from October 1979 to September 1992.

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions in December 2002 and March 2003 by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to an initial compensable evaluation for GERD is being remanded to the RO via the Appeals Management Center in Washington, DC. VA will notify the veteran and his representative if further action is required on their part.

FINDINGS OF FACT

1. VA has obtained all evidence necessary for an equitable decision of the claims decided herein.

2. The veteran has shin splint, which first manifested during his active service.

3. The veteran's internal hemorrhoids are small and no more than moderate in degree; they are not thrombotic or irreducible with excessive redundant tissue.

- 2 



4. Carpal tunnel syndrome of the right and left upper extremities is manifested by pain and numbness of the wrists and hands without limitation of grip strength or dexterity and productive of no more than moderate impairment.

5. The veteran does not currently have perforation of the tympanic membrane of the right ear or objective manifestations of disability resulting therefrom.

CONCLUSIONS OF LAW

1. Shin splints were incurred in service. 38 U.S.CA. §§ 1110, 1131 (West 2002); 38 CF.R. § 3.303 (2003).

2. The criteria for an initial compensable evaluation for internal hemorrhoids are not met. 38 U.S. CA. §§ 1155, 5107 (West 2002); 38 CF.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2003).

3. The criteria for an initial evaluation of 30 percent, and no more, for carpal tunnel syndrome of the right upper extremity are met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2003).

4. The criteria for an initial evaluation of 20 percent, and no more, for carpal tunnel syndrome of the left upper extremity are met. 38 U.S.CA. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2003).

5. An initial compensable evaluation for perforation of the tympanic membrane of the right ear is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6211 (2003).

- 3 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA Duties to Notify and Assist

On November 9,2000, the Veterans Claims Assistance Act of2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law. Regulations implementing the VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29,2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(2003).

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA. See Quartuccio v. Principi, 16 Vet. App. 183 (2002). Recently, the Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction. See Pelegrini v. Principi, 17 Vet. App. 412 (2004). The Court also discussed four notice elements:

	1. Notice of the information and evidence not of record that is necessary to
	substantiate the claim;
	2. Notice of the information and evidence that VA will seek to provide;
	3. Notice ofthe information and evidence the claimant is expected to
provide;
	and,

- 4 



4. A request to the claimant to provide VA with all relevant evidence and argument pertinent to the claim at issue.

Id. at 14.

In the veteran's case, in a September 2002 letter, prior to the initial adjudication of
. his service connection claims, the RO notified the veteran of the evidence required for a successful service connection claim, the evidence VA would obtain, and the evidence the veteran should submit in support of his claims of entitlement to service connection for shin splints, GERD (claimed as ulcers), ear drum pain, and carpal tunnel syndrome. The Board finds that the RO's September 2002 letter complied with VA's duty to notify the veteran under the VCAA and its implementing regulations concerning his service connection claims in that it specifically advised the veteran of the need for competent evidence of current disability and medical evidence relating such to his service. The RO also told the veteran that VA would request records on his behalf if provided with sufficient identifying information, and, if necessary, the appropriate release, Although the RO's September 2002 letter did not specifically mention the word "hemorrhoids," by notifying him of the requirements for any successful service connection claim, it generally not_fied him of the kind of evidence which was required to substantiate his claim for service connection for internal hemorrhoids. In any case, the RO did, in fact, grant service connection for hemorrhoids.

With regard to the veteran's claim for service connection for shin splints, the Board's decision herein constitutes a complete grant of the benefit sought on appeal. As such, the Board finds that no further action is required to comply with the VCAA and the implementing regulations with respect to the issue of entitlement to service connection for shin splints.

In February 2003, the veteran filed a notice of disagreement with the evaluations assigned for GERD, perforation of the tympanic membrane of the right ear, and carpal tunnel syndrome of the right and left upper extremities by the rating decision in December 2002. In May 2003, he filed a notice of disagreement with the evaluation assigned for internal hemorrhoids by the rating decision in March 2003

- 5 



In a recent opinion, VA's General Counsel considered the question of whether VA must notify a claimant via a VCAA letter of the information and evidence necessary to substantiate an issue first raised in a notice of disagreement submitted in response to VA's notice of its decision on a claim for which VA has already notified the claimant of the information and evidence necessary to substantiate the claim. The General Counsel held as follows:

Under 38 U.S.C. § 5103(a), the Department of Veterans Affairs (VA), upon receipt of a complete or substantially complete application, must notify the claimant of the information and evidence necessary to substantiate the claim for benefits. Under 38 U.S.C. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the "agency of original
jurisdiction" must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement. If, in response to notice of its decision on a claim for which VA has already given the section 5103 notice, VA receives a notice of disagreement that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.

See VAOPGCPREC 8-2003 (December 22, 2003). This General Counsel opinion is binding on the Board. 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2003).

The Board finds that, in the veteran's case, under the holding of VAOPGCPREC 8-2003, further notice from VA to the veteran is not required with regard to his claims for higher initial evaluations for GERD, perforation of the tympanic membrane of the right ear, carpal tunnel syndrome of the right upper extremity, carpal tunnel syndrome of the left upper extremity, and internal hemorrhoids. In particular the Board emphasizes that in statements of the case furnished in March 2003 and June 2003, the RO advised the veteran of the legal

- 6 



authority governing determinations as to disability evaluations, to include the diagnostic criteria specific to the disabilities at issue in this appeal, the evidence considered, and the reasons and the bases for the determinations made in his case. The RO specifically advised the veteran of the evidentiary and factual requirements to show entitlement to higher evaluations for his service connected disabilities. Based on these facts, the veteran has been fully advised as to what evidence would be required to show entitlement to higher initial evaluations for GERD, perforation of the tympanic membrane of the right ear, carpal tunnel syndrome of the right upper extremity, carpal tunnel syndrome of the left upper extremity, and internal hemorrhoids. He was also afforded the opportunity to respond thereto. The veteran and his representative have advanced arguments in favor of higher initial evaluations for his service connected disabilities but they have not responded by presenting or identifying any additional evidence with regard to the claims decided herein. Based on these facts the veteran has received appropriate notice under the VCAA and its implementing regulations.

VA has also fulfilled its duty to assist the veteran under the VCAA and its implementing regulations with regard to the claims decided herein. The record contains identified private medical evidence, the veteran's service records, and the results of VA examinations directly pertinent to the disability criteria governing rating assignments. The veteran has not identified any additionally available evidence which is pertinent to the claims decided herein. In this case, therefore, no additional development is indicated relevant to the veteran's claims for higher initial evaluations for internal hemorrhoids, perforation of the tympanic membrane of the right ear, and bilateral carpal tunnel syndrome. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). As such, the Board finds that all evidence necessary for an equitable resolution of the claims on appeal decided herein has been obtained.

- 7 


II. Service Connection for Shin Splints

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in the active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service medical records reveal that in June 1987 the veteran complained of pain in the left leg, from the calf to the knee. Tenderness to palpation of the right tibia was noted. The assessment was right tibia inflammation Versus stress fracture. X-rays were ordered, but no results are shown in the service records. In November 1988, the veteran was seen for a tear of his right hamstring muscle while playing baseball. Reactive right knee inflammation was also found.

At a VA joints examination in October 2002, it was noted that the veteran had complained of lower leg pain in service, and the examiner thought that he had had shin splints. The veteran complained that walking on a treadmill or walking at a mall aggravated his legs. He stated that he had leg irritation daily, alleviated by Tylenol and Ben-Gay. He also reported that at times he put heat wraps on his legs and massaged them. He denied any specific traumatic injury to his legs. He ambulated normally. On examination, both lower legs appeared normal. There was some soreness to direct palpation along the anterior tibial bones. No muscle herniations were detected and no calf muscle pain was elicited. Range of motion of the knee and ankles was normal. X-rays of the bilateral tibial bones were normal. The diagnosis was intermittent shin splint irritation.

Because a VA examination conducted less than two months after the veteran's separation found that he had had shin splints in service and that he continued to experience intermittent shin splint irritation, symptomatic at the time of the time of the VA examination, the Board finds that entitlement to service connection for shin

- 8 



splints is warranted. There is no competent evidence refuting the conclusion that the veteran currently has shin splints of service origin.

III. Claims for Higher Initial Evaluations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2003). The percentage
ratings contained in the Rating Schedule represent, as far as can be practicably.
determined, the average impairment in earning capacity resulting from diseases and
injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 D.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2003).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities. The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Following an initial award of service connection for a disability, separate ratings can be assigned for separate periods of time, a practice known as "staged ratings". See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A. Internal Hemorrhoids

38 C.F.R. § 4.114, Diagnostic Code 7336 provides that a non-compensable (zero percent) evaluation is warranted for mild or moderate external or internal hemorrhoids. An evaluation of 10 percent requires large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent

- 9



recurrences. An evaluation of 20 percent requires hemorrhoids with persistent bleeding and with secondary anemia or with fissures.

Office notes of a private physician show that, in May 2000, the veteran stated that after a stomach virus two weeks earlier he had rectal bleeding. He stated that the blood spotted his underwear and blood mixed with his stool. On rectal examination, no external hemorrhoids were found. The veteran's stool was hemoccult positive. The pertinent assessment was rectal bleeding. Anuso1 suppositories were prescribed and the veteran was referred to another physician.

In June 2000, the veteran was seen by a private gastroenterologist for evaluation of a history of rectal bleeding for several weeks. It was noted that the veteran had noticed rectal bleeding after a couple of episodes of nausea and vomiting with diarrhea and, fora brief time, his stool was black. Most of his symptoms had resolved, but he continued to have some rectal bleeding. A co10noscopy was performed. No colitis was found. The veteran had mild anal irritation and a small internal hemorrhoid; no other lesions were identified. The veteran was advised to have a high-fiber diet.

At a VA examination in October 2002, the findings of the June 2000 co10noscopy were noted. The veteran indicated that a primary care physician performed a digital rectal examination within the past year and found no blood. The veteran stated that: once or twice per month, he had some trace rectal blood on toilet paper. He used Anusol HC suppositories and watched his diet, avoiding spicy foods and some vegetables. On examination, no external hemorrhoids were seen. There were no signs of anemia. A rectal examination was somewhat tender. There was no evidence of blood. The diagnosis was internal hemorrhoids.

In his substantive appeal, received in May 2003, with regard to his internal hemorrhoids, the veteran stated that he had frequent pain and blood and still used over-the-counter medication to control his condition.

The Board notes that the colonoscopy performed by the private gastroenterologist in June 2000 revealed only one small internal hemorrhoid. Also, there was no finding

- 10



by the private gastroenterologist or by the VA examiner in October 2002 that the veteran's internal hemorrhoids are large or thrombotic or irreducible with excessive redundant tissue. Based on consideration of the competent medical evidence of record, the criteria for an evaluation of 10 percent for hemorrhoids are thus not met. Diagnostic Code 7336 provides that a non-compensable evaluation is warranted for mild or moderate internal hemorrhoids. The Board concludes that the currently assigned non-compensable evaluation for internal hemorrhoids is the appropriate
, rating based on the absence of large or thrombotic or irreducible hemorrhoids, and i entitlement to a compensable evaluation at any time during the' appeal period is not established.

B. Carpal Tunnel Syndrome

Neurological disability is evaluated under 38 C.F.R. § 4.124a based on paralysis of various nerve groups. 38 C.F.R. § 4.120 (2003).

In January 1996, the veteran underwent a private electromyography and nerve conduction study. The examining physician reported that the study was abnormal and consistent with mild bilateral median nerve entrapment at the wrist level, right side more than left.

In July 2002, the veteran underwent a private electrophysiological evaluation for right upper extremity pain and paresthesias, which included nerve conduction studies. The evaluation resulted in an impression of chronic bilateral median mononeuropathies at the wrists without active denervation.

In August 2002, a private orthopedic specialist reported that the veteran presented with a problem with both hands. He had had severe numbness in both hands for many years. It was noted that EMG (electromyography) and nerve conduction studies had documented chronic bilateral carpal tunnel syndrome without denervation. The veteran also occasionally had shoulder pain. An examination showed full motion of both shoulders, elbows, wrists, and hands. There was no thenar atrophy. Phalen's and Tinel' s signs were mildly positive. A sensory examination was intact to light touch. X-rays of both hands and wrists were within

- 11 



normal limits. The impression was bilateral carpal tunnel syndrome. Futura splints and Naprosyn were prescribed.

At a VA examination in October 2002, a history of numbness and tingling of the fingers of both hands, more so in the right hand, was noted. The veteran stated that the pain was everyday and bothered him when he typed, when he drove a car, and when he slept. He wore splints and took Tylenol as needed. On examination without the splints, the veteran had normal hand symmetry, normal intrinsic muscle function and no thenar atrophy. Tinel's sign was positive, bilateral1y. The veteran had good grip strength and normal dexterity. He had some forearm discomfort during the examination of his hands. He stated that he was right-hand dominant. The diagnosis was bilateral carpal tunnel syndrome.

In his substantive appeal, received in May 2003, the veteran stated that he wore braces on both wrists and could not perform any heavy labor or play bal1 with his son due to extreme pain from his bilateral carpal tunnel syndrome.

Carpal tunnel syndrome is "a complex of symptoms resulting from compression of the median nerve in the carpal tunnel with pain and burning or tingling paresthesias in the fingers and hand, sometimes extending to the elbow." Wilson v. Brown, 7 Vet. App. 542, 544 (1995).

The veteran's 10 percent evaluations for carpal tunnel syndrome of the right and left upper extremities are assigned pursuant to 38 C.F .R. § 4.124a, Diagnostic Code 8515, which provides that, where there is complete paralysis of the median nerve with the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to the palm; weakened wrist flexion; and pain with trophic disturbances, a 70 percent evaluation is warranted in the major extremity and a 60 percent evaluation is warranted in the minor extremity. Incomplete, severe paralysis

- 12 



warrants a 50 percent evaluation in the major extremity and a 40 percent evaluation in the minor extremity; incomplete moderate paralysis warrants a 30 percent evaluation in the major extremity and a 20 percent evaluation in the minor extremity; and incomplete mild paralysis warrants a 10 percent evaluation in both the major and minor extremity.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree. 38 C.F.R. § 4.124a.

The terms "mild," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2003). It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

In evaluating the veteran's median nerve impairment, the Board notes that the veteran wears wrist braces and takes prescribed medication for his service connected bilateral carpal tunnel syndrome. There is neither argument nor medical evidence suggesting complete paralysis. The veteran does report significant restriction of activities due to pain from his bilateral carpal tunnel syndrome. His subjective report is consistent with private and VA evaluations noting the veteran to experience pain with activities. Although one private report references the veteran's numbness complaints as "severe", diagnostic conclusions themselves have not included characterization of objective impairment as severe. In fact, the 1996 medical evidence notes only mild carpal tunnel syndrome, the August 2002 private report includes findings of mildly" positive testing, and, at the time of the
October 2002 VA examination, the veteran retained good grip strength and normal dexterity. Such evidence does not demonstrate that the veteran's bilateral carpal

- 13 



tunnel syndrome results in overall disability that is better characterized as severe. Consideration of the veteran's complaints, in particular his use of wrist braces and his reports of daily pain, in addition to the objective medical evidence of at least mild impairment, however, the Board finds that the resulting overall level of disability from carpal tunnel syndrome more nearly approximates a degree of moderate. Diagnostic Code 8515 provides that incomplete moderate paralysis of the median nerve warrants a 30 percent evaluation in the major extremity and a 20 percent evaluation in the minor extremity. Therefore, based on objective findings and on the veteran's subjective report, which is credible, an evaluation of 30 percent, but no more, is warranted for carpal tunnel syndrome of the right upper extremity and an evaluation of 20 percent, but no more, is warranted for carpal tunnel syndrome of the left upper extremity. Carpal tunnel syndrome which could appropriately be characterized as demonstrating severe, incomplete median nerve paralysis has not been shown, and so evaluations higher than those granted herein are not warranted. Also, as there is no indication in the record that the veteran's carpal tunnel disorder has varied in severity during the appeal period, the Board finds that staged ratings are not appropriate.

C. Perforation of Right Tympanic Membrane

38 C.F .R. § 4.87, Diagnostic Code 6211 provides that perforation of a tympanic membrane warrants a zero percent (non-compensable) evaluation.

At a VA ear examination in October 2002, it was noted that the veteran had a history in service of serous otitis media and right tympanic membrane perforation, which was treated with antibiotic ear drops. He had no current ear complaints. On examination of the ears, the canals and tympanic membranes were normal. No scars were seen on either tympanic membrane. The diagnosis was normal ear examination.

The veteran and his representative have not contended that he currently has a perforation of the tympanic membrane of the right ear, and the VA examination showed that the veteran does not have such perforation. In any event, VA's Rating Schedule would not provide a compensable evaluation for such perforation, and so

- 14


there is no basis on which a compensable evaluation might be granted for a history of a perforation of the tympanic membrane of the right ear on a schedular basis.

D. Extraschedu1ar Consideration

In reaching the rating decisions herein above, the Board has considered the potential application of various provisions of Title 38 of the Code of Federal Regulations, (2003) whether or not they were raised by the veteran, as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of38 C.F.R. § 3.321(b)(1). However, the Board finds that in this case that the disability picture presented by the veteran's service-connected internal hemorrhoids, bilateral carpal tunnel syndrome and perforated ear drum are not so exceptional or unusual as to render impractical the application of regular schedular standards. Frequent hospitalization or marked interference with employment by reason of the cited disabilities has not been shown. Rather, as discussed above, the veteran treats his hemorrhoids with over-the-counter medications, his ear disability is asymptomatic, and, despite complaints of numbness in his hands, the veteran retains the ability to use both his right and left hands and wrists. Also, the manifestations of hemorrhoids and carpal tunnel syndrome are exactly those contemplated by the Rating Schedule. The Board emphasizes that the percentage ratings under the Rating Schedule are themselves representative of the average impairment in earning capacity resulting from diseases and injuries. 38 C.F.R. §.4.1 (1997) specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." In this case, the assigned ratings, to include the increases granted in this decision, are based on consideration of the veteran's disability manifestations. What the veteran has not shown in this case is that any of the disabilities in question, in and of itself, results in unusual disability or impairment that renders the criteria and/or degrees of disability contemplated in the Rating Schedule impractical or inadequate. Thus a referral for an evaluation on an extraschedular basis is not warranted. The Board is therefore not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218,227 (1995).

- 15 



ORDER

Service connection for shin splints is granted.

An initial compensable evaluation for internal hemorrhoids is denied.

An initial evaluation of 30 percent is granted for carpal tunnel syndrome of the right upper extremity, subject to governing regulations concerning monetary awards.

An initial evaluation of 20 percent is granted for carpal tunnel syndrome of the left upper extremity, subject to governing regulations concerning monetary awards.

An initial compensable evaluation for perforation of the tympanic membrane of the right ear is denied.

REMAND

The veteran's GERD is rated as analogous to a hiatal hernia. See 38 C.P.R. § 4.20 (2003). 38 C.P.R. § 4.114, Diagnostic Code 7346 (2003), pertaining to hiatal hernia, provides that an evaluation of 60 percent is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. An evaluation of 30 percent is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. An evaluation of 10 percent is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity. "Dysphagia" means difficulty in swallowing. See Dorland's Illustrated Medical Dictionary 517 (28th ed., 1994) (Dorland's). "Pyrosis" means heartburn. Dorland's at 1396.

- 16 


In May 1999, a private physician noted that the veteran had some heartburn. In June 2000, a private gastroenterologist noted that the veteran had mild dysphagia.

At a VA examination in October 2002, a history of acid reflux was noted. The VA examiner reported that the veteran had no history of vomiting and no history or complaint of diarrhea or constipation. However, in his substantive appeal, received in May 2003, with regard to his GERD, the veteran stated, contrary to the VA examiner, that, "There has always been diarrhea, constipation - vomiting of blood" and that he had seen a Dr. M. in Avon Park, Florida, for that condition. Additional development to obtain records of treatment by Dr. M. are not of record, which may be pertinent to the veteran's claim for a higher initial evaluation for GERD, is warranted. Also, in light of the discrepant symptom history in the current medical evidence, a contemporary examination is needed to obtain clarification as to the nature and severity of symptomatology associated with service-connected GERD.

Accordingly, this case is REMANDED for the following

1. VA should write to the veteran and request that he identify the full name and address of Dr. M. of Avon Park, Florida, and authorize release of information and records to VA by that physician. Upon receipt of a release from the veteran, VA should attempt to obtain copies of the records of treatment of the veteran from the identified physician.

2. The veteran should be afforded a VA examination by a physician with the appropriate expertise to determine the nature and extent of all symptoms attributable to GERD. The claims folder must be made available to the examiner for review before the examination. Any necessary testing should be conducted. The examiner is requested to identify the presence, degree and frequency ( or absence) of each of the following: pain, vomiting, weight loss (number of pounds over a specified time

- 17 


period), hematemesis, melena, anemia, epigastric distress, dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain. The examiner is requested to identify any other symptom combinations attributable to GERD and state whether and to what degree such are productive of impairment to the veteran's overall health.

3. VA should then review the claims file and undertake any additional notification and development actions required by 38 D.S.C.A. §§ 5102,5103, 5103A
(West 2002) and its implementing regulations, consistent with all governing legal authority.

4. Then, the RO should readjudicate the claim for a higher initial evaluation for GERD. If the benefit sought on appeal is not granted to the veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the appropriate period of time to respond.

. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. By this REMAND, the Board intimates no opinion as to the ultimate disposition of the appeal. No action is required of the veteran unless he receives further notice. He does, however, have the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 18 



This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Improvement Act of 1994, Pub. L. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide , . expeditious handling of all cases that have been remanded by the Board and the  Court. See M21-1, Part IV, paras. 8.43 and 38.02.

	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

- 19 





